Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/25/2020
Claims 1-2, 8, and 23-24 are pending in the application.

 Response to Amendment
       The amendment filed 11/25/20 is fully responsive.

Response to Arguments
Applicant’s arguments, filed11/25/20, have been fully considered and are persuasive with respect to the instant amendment.
     In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the applied combination of prior teaches a means for displaying encoded data to a user for capture via a camera to automate and otherwise manual activity.  Bernbom et al. expressly teaches the use of a display for use by a portable reader to processes screen data for decoding data (0018, 0024 e.g. QR code).  Bray et al. teaches a display format comprising segment LCD (ABSTRACT, Figure 1).  Chupp teaches the application of machine vision to read an LCD display configured to display binary data (ABSTRACT, Figures 7-8).  One of ordinary skill in the art given a need for displaying HVAC data for processing via a camera would realize an improved invention via utilizing commonly accessible LCD display screens having a fixed segment format suitable for camera or vision capture.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernbom et al. (PG/PUB 2018/0031260) in view over Bray et al. (PG/PUB 20090158188) in view over Chupp (PG/PUB 2013/0028608) in view over Tyrell (PG/PUB 2006/0109226)
    As per claim 1, Bernbom et al. teaches a Heating, Ventilation, and/or Air Conditioning (HVAC) controller comprising:
a user interface including a fixed segment display, 0[[the fixed segment display comprising a plurality of fixed segments at least some of which define a line on the display, the plurality of fixed line segments configured to be selectively activated to define screens for interacting with a user of the HVAC controller]] (Figure 2, Figure 3);
                    0Bray et al. teaches fixed segment display comprising a plurality of fixed segments at least some of which define a line on the display, the plurality of fixed line segments configured to be selectively activated to define screens for interacting with a user of the HVAC controller (ABSTRACT, 0041-42, 0046-47, 0058 0144, 0146, see also Figure 2, Figures 6-7A e.g. displaying multiple screens having fixed segments configured for displaying specified data)
                   0Bernbom et al. teaches displaying multiple settings via an HVAC controller, including associating data with multiple screens for interacting with user (Figure 4- #202, #207, #206, #11)
                   0Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Bray (e.g. configuring fixed segment to display user specified data), to the teachings of Bernbom (e.g. displaying HVAC settings via multiple screens responsive to user selection), would achieve an expected and predictable result via adapting the display interface of Bernbom to integrate the fixed segment display functions of Bray.  In particular, one of ordinary skill in the art configuring the fixed segment displays, as per Bray, to encode HVAC settings, as per Bernbom, would achieve an expected and predictable result of displaying data in a fixed manner utilizing common, well-known fixed line segments in the HVAC field. 
         Bernbom, as modified by Bray, teaches:
a controller operably coupled to the user interface, the controller configured to at least partially control a HVAC system of a building based, at least in part, on user-customizable settings (Bernbom, Figure 2, Figure 3); and
wherein the controller is configured to, in response to a selection by a user via the user interface, assemble and present an output 2[[on two or more encoded data screens]] that encodes, via one or more of the plurality of fixed segments, two or more settings for the HVAC system 1[[in a binary information word]] configured to be captured by a camera of a computing device  (Figure 2, Figure 3, 0064-68, 0071, supra0)
 wherein the binary information word has a plurality of fields, wherein each field of the plurality fields corresponds to a particular setting of the two or more settings, and
wherein each bit of the information word is represented by an activated or deactivated segment of the fixed segment display]]
           1Chupp teaches wherein the machine readable form is a binary information word, wherein the binary information word has a plurality of fields, wherein each field of the plurality fields corresponds 1a[[to a particular setting of the two or more settings]] (Figure 7, Figure 8 e.g. see encoding data into separate fields, each field comprising a binary information word), and wherein each bit of the information word is represented by an activated or deactivated segment of the fixed segment display (Figure 8 e.g. see displaying encoded bit data, as per Figure 7, via selectively activating and deactivating fixed segments of the display).
   1aBernbom, as modified, teaches particular settings of the two or more settings, supra0.
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Chupp (e.g. providing machine readable form comprising binary information word having a plurality of fields, each field corresponding to different word data), to the teachings of Bernbom, as modified (e.g. providing setting data for display using a fixed segment display), would achieve an expected and predictable result via combining said elements using known methods via adapting teach bit segment to comprise at least a particular setting of the two or more settings for providing a format suitable for image capture via a machine vision system.

     2Bernbom, as modified, and in view over Tyrell, teaches:

wherein the controller is configured to, in response to a selection by a user via the user interface, assemble and present an output  on 2two or more encoded data screens that encodes, via one or more of the plurality of fixed segments (Tyrell, 0041, Figure 5 e.g. see displaying shared and/or different data on two LCD screens)

  
  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Tyrrell (e.g. displaying data on two or more encoded data screens), to the teachings of Bernbom, as modified (e.g. displaying data on a single fixed segment display), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art, pursuant to MPEP 2144.04. VI, Reversal, Duplication, or Rearrangement of Parts, would achieve an expected and predictable result via duplicating the fixed segment display into multiple displays for facilitating operator review and assessment of HVAC settings. 

As per claim 2, Bernbom et al., as modified, teaches the HVAC controller of claim 1, wherein:
the user interface includes a button (Figure 2); and
selection of the button by the user causes the controller to assemble and present via the  the output that encodes, via one or more of the plurality of fixed segments,  the two or more of the settings in a binary information word on the two or more encoded data screens (Figure 2, supra claim 1)
As per claim 8, Bernbom et al.  teaches the HVAC controller of claim 1, wherein the two or more of the settings encoded in the output comprise one or more of a model number for the HVAC controller, a type of HVAC equipment connected to the HVAC controller, a model number of equipment connected to the HVAC controller, one or more HVAC controller installer settings, or one or more HVAC schedule parameters (Figure 2, Figure 4, 0071-72, 0074).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bernbom et al. (PG/PUB 2018/0031260) in view over Bray et al. (PG/PUB 20090158188) in view over Chupp (PG/PUB 2013/0028608) in view over Tyrell (PG/PUB 2006/0109226) in view over Fadell (USPN 8868219)   
As per claim 23, teaches the HVAC controller of claim 1 but does not expressly teach the limitations as described below.  Fadell teaches wherein the controller is not configured to connect to another HVAC controller via a wired or wireless network (Col 7 lines 28-35 e.g. see standalone mode function)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Fadell (e.g. placing a device into a standalone mode), to the teachings of Bernbom et al. (e.g. providing an HVAC controller), would achieve an expected and predictable result of preventing networkable HVAC controllers from achieving network connectivity with the HVAC controller for optimizing security.
    
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bernbom et al. (PG/PUB 2018/0031260) in view over Bray et al. (PG/PUB 20090158188) in view over Chupp (PG/PUB 2013/0028608) in view over Tyrell (PG/PUB 2006/0109226)  in view over Vallikannu et al. (PG/PUB 20160178225)  
As per claim 24, Bernbom teaches a system comprising:
the HVAC controller of claim 1 (supra claim 1); however, Bernbom et al. does not expressly teach the limitations as described below.  Villikannu et al. teaches:
a computing device comprising a camera configured to capture 0[[two or more images of the output on the two or more encoded data screens]] wherein the computing device is configured to identify two or more settings for the HVAC system based on the captured 0[[two or more images]] (Villikannu, 0071 e.g. see capturing text based data via a camera) and transmit the identified two or more settings to a network connected building control device (Bernbom et al., 0070 e.g. see transmitting captured data to a web server)
        ATherefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Villikannu (e.g. using a camera to capture text based data from a screen), to the teachings of Bernbom, as modified by Bray (e.g. displaying text based data comprising HVAC settings), to the teachings of Bernbom (e.g. sending captured data to server for analysis), would achieve an expected and predictable result of capturing non-QR coded data for analysis via an off-site server for data offloading and expanded data analysis.  
    0Bernbom, as modified, and in view over Tyrell, teaches:

2 two or more encoded data screens (Tyrell, 0041, Figure 5 e.g. see displaying shared and/or different data on two LCD screens, supraA for using a camera to capture screen data albeit not two screens)

  
  2Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Tyrrell (e.g. displaying data on two or more encoded data screens), to the teachings of Bernbom, as modified (e.g. displaying data on a single fixed segment display), to the teachings of Bernbom, as modified by Villikannu (e.g. capturing screen data via machine vision and/or a camera)  would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art, pursuant to MPEP 2144, Duplication of Parts, would achieve an expected and predictable result via duplicating the fixed segment display into multiple displays for facilitating operator review and assessment of HVAC settings. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117